Citation Nr: 1453354	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  10-10 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability as secondary to the service-connected peripheral vestibular disorder.

2.  Entitlement to service connection for a left wrist disability as secondary to the service-connected peripheral vestibular disorder.   

3.  Entitlement to an effective date prior to February 10, 1997, for the grant of service connection for ischemic heart disease.  

4.  Entitlement to an effective date prior to June 1, 1997, for the grant of service connection for residual scar, status-post coronary artery bypass graft.

5.  Entitlement to a disability rating in excess of 30 percent for peripheral vestibular disorder.

6.  Entitlement to a disability rating in excess of 10 percent for otitis media and cholesteatoma.  

7.  Entitlement to a compensable disability rating prior to November 18, 2009, and a disability rating in excess of 60 percent thereafter for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1946 to October 1973.   

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) New Orleans Regional Office (RO) in Gretna, Louisiana, and a July 2011 rating decision of the VA RO in Muskogee, Oklahoma.  The New Orleans RO is currently the agency of original jurisdiction.

In July 2009 the Veteran and his spouse testified at a hearing before a Decision Review Officer (DRO) of the RO.  A transcript of the proceeding is of record.

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  

The hearing loss claim and the service connection claims are addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  Service connection was granted for ischemic heart disease and residual scar, status-post bypass graft, based on a liberalizing law effective August 31, 2010.

2.  The service-connected peripheral vestibular disorder is manifested by dizziness and staggering.  

3.  The service-connected otitis media and cholesteatoma are manifested by recurrences of the conditions.    


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 10, 1997, for the grant of service connection for ischemic heart disease have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.400, 3.816(c).  

2.  The criteria for an effective date prior to June 1, 1997, for the grant of service connection for residual scar, status-post coronary artery bypass graft, have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.400, 3.816(c).  

3. The criteria for a disability rating in excess of 30 percent for peripheral vestibular disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6200 (2014).  

4.  The criteria for a disability rating in excess of 10 percent for otitis media and cholesteatoma have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6200 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the earlier effective date claims, the pertinent facts in this case are not in dispute and the law is dispositive.  Thus, there is no additional evidence that could be obtained to substantiate the claims, and no further action is required to comply with the VCAA or the implementing regulation.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

The record reflects that the Veteran was provided all required notice for the increased rating claims in a letter mailed in August 2006, prior to the initial adjudication of the claims.  

The record also reflects that the service treatment records, VA treatment records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  The Veteran was provided examinations to determine the nature and severity of his peripheral vestibular disorder and otitis media and cholesteatoma.  The examination records contain all findings needed to rate the disabilities, and the Veteran has not indicated that either condition has increased significantly in severity or changed in nature since the examinations or indicated that the examinations are inadequate.  Thus, the Board finds the examinations are adequate for rating purposes.  

Accordingly, the Board will address the merits of the appellant's claims.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Aleman v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Earlier Effective Date

Legal Criteria

Generally, the effective date of an award based on an original claim for compensation benefits, or a request (claim) to reopen after final adjudication, if received more than one year after the claimant's discharge from service, shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  The effective date, "shall be fixed in accordance with the facts found but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a). 

The effective date of an award of disability compensation based on new and material evidence (other than service department records) received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii) .  However, new and material evidence received prior to the expiration of the appeal period (one year after notice of the decision is sent) will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b) (2014). 

Where compensation is awarded pursuant to a liberalizing law, the effective date shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or regulation.  38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114(a) (2014).  If a claim is reviewed at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the liberalized law provided the claimant met all eligibility criteria on the effective date of the liberalizing law and such eligibility existed continuously from that date to the date of claim.  38 C.F.R. § 3.114(a).

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  That is, VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404  (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a 
"covered herbicide disease."  See 38 C.F.R. § 3.816.  The Veteran served in the country of Vietnam during the Vietnam War era and, therefore, is a "Vietnam veteran" as defined in the regulation.  See 38 C.F.R. § 3.307(a)(6).

According to 38 C.F.R. § 3.861(b)(2) a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991.  Ischemic heart disease, to include coronary artery disease, was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53,202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010, rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include coronary artery disease.

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(2).  If the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. § 3.400.  See 38 C.F.R. § 3.816(c)(4).  Certain exceptions are set forth that are not pertinent to this appeal.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a) .  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. 38 C.F.R. § 3.1(p).  Any communication or action indicating intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

Factual Background and Analysis

The Veteran seeks an earlier effective date for the grant of service connection for ischemic heart disease, status-post coronary artery bypass graft, and residual scar, status-post coronary artery bypass graft.  He has not put forth any argument or contention as to why earlier effective dates should be assigned.   

The Veteran filed a claim for service connection for a systolic murmur in February 1976.  In an August 1976 rating decision, the RO determined service connection was not warranted for atherosclerotic heart disease or systolic murmur.  The notification letter indicates that (1) service connection was granted and a noncompensable rating assigned for right ear hearing loss, perforation of the right tympanic membrane, and otitis media and service connection was denied for (2) heart disease because the heart disease was not incurred in or aggravated by service and (3) systolic murmur because it was not considered a disability under the law.  In September 1976, the Veteran indicated a desire to "file an appeal" in regard to the "above referenced claim."  The Veteran indicated that he "would like to question the criteria involved in determining items one, two, and three on said claim."  In July 1977, the Veteran wrote VA requesting a response to his September 1976 letter.  In July 1977, the RO wrote the Veteran, reporting that no action could be taken on the Notice of Disagreement until the Veteran advised the RO of the specific issue or issues with which he disagreed.  An August 1977 Report of Contact, dated within one year of the issuance of the August 1976 rating decision, indicates that the Veteran had called to inform the RO that he had selected a Veterans Service Organization to "represent him in his appeal for service-connected disability."  The Veteran did not otherwise respond to the request for additional information, and records dated in 1978 and 1981 only reference status and education claims.  

After review of the evidence, the Board has determined that the August 1976 decision is final based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In this regard, the Board finds that the Veteran abandoned any appeal based on his failure to submit the information requested by the RO in the July 1977 letter.  38 C.F.R. § 3.158.  

In February 1997, the Veteran submitted a claim of entitlement to an increased rating for right ear hearing loss and service connection for left ear hearing loss and left ear disability. 

In October 2006, the Veteran submitted a statement from a treating cardiologist summarizing the Veteran's cardiovascular history, to include coronary artery bypass in 1996.  

In November 2010, the Veteran submitted evidence that he set foot in Vietnam and had exposure to herbicides.  

In a July 2011 rating decision, the RO granted service connection for ischemic heart disease, status-post coronary artery bypass graft, effective February 10, 1997, and residual scar, effective June 1, 1997.  

Following review of the evidence, the Board concludes an earlier effective date is not warranted for the award of service connection for coronary artery disease or residual scar.  Initially, the Board notes that although the Veteran served in the Republic of Vietnam and was granted presumptive service connection for heart disease based on presumed exposure to herbicides during such service, the initial claim and denial is outside the scope of 38 C.F.R. § 3.816(c)(1)-(3).  Thus, the "Nehmer exception" is not applicable.  

The record documents that service connection was awarded based on a liberalizing law, namely the amendment of 3.309 to include ischemic heart disease, which became effective August 31, 2010.  See 75 Fed. Reg. 53,202 (August 31, 2010).  Where compensation is awarded pursuant to a liberalizing law, the effective date shall not be earlier than the effective date of the act or regulation.  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114(a) (2014).  The Veteran has already been awarded effective dates earlier than the effective date of the liberalizing law.  The record does not include any indication that service connection was awarded based on evidence other than the liberalizing law.  In this regard, the Board notes that the record is absent any direct nexus evidence.  

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the award of service connection for ischemic heart disease earlier than February 10, 1997, or effective date for the award of service connection for residual scar earlier than June 1, 1997, is assignable, the claims for earlier effective date must be denied based on the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430  (1994).  

Increased Rating Claims

In June 2006, the Veteran filed claims for increased ratings for his peripheral vestibular disorder and otitis media and cholesteatoma.  

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

Diagnostic Code 6200, which rates "chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination)" provides a maximum 10 percent rating during suppuration or with aural polyps.  The diagnostic code notes that hearing impairment and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull must be evaluated separately.  38 C.F.R. § 4.87.  

Diagnostic Code 6204 provides the criteria for rating peripheral vestibular disorders.  The maximum rating under this code is 30 percent and it is warranted for dizziness and occasional staggering.  The diagnostic code notes that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code and that hearing impairment or suppuration must be separately rated.  38 C.F.R. § 4.87.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589  (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's disabilities.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to these disabilities.

The Veteran underwent a VA audiological examination in August 2006.  Otoscopic exam was normal.  Tympanometry could not be performed because the examiner was unable to seal the ears.  Inter-test consistency was good.  

A November 2006 VA ear examination record reveals the Veteran's history of "doing well" with the right ear since undergoing a right tympanoplasty with mastoidectomy for a perforated drumhead and chronic infection in 1962.  He reported that he underwent a left tympanoplasty with mastoidectomy in 1996, with three subsequent operations in 1996 and 1997 to remove cholesteatoma and attempt to restore hearing.  The Veteran denied any infectious problems since but reported increasing problems with balance.  He explained that he becomes disoriented when he closes his eyes and was clumsier.  The record notes that the vestibular problems had progressively worsened since onset in 1962, the hearing loss and cholesteatoma had been stable since onset in 1962, and the perforated eardrum had improved.  There was no history of ear pain, vertigo, dizziness, ear discharge, ear pruritus, or infection.  There was a history of balance or gait problems.  The examiner noted that the Veteran described a balance problem but not vertigo.  

The Veteran reported that, "when he closes his eyes, he cannot tell which way is up and he stumbles."  He also reported being clumsier.  The examiner determined that, "although these symptoms were possibly related to the balance system, none was directly referable to vestibular labyrinth."  Examination revealed normal external canal and no deformity of the auricle.  The tympanic membranes were not perforated, but were immobile and the drumhead was down on the ossicles and extremely thick.  There was no evidence of cholesteatoma; the Veteran had very nice, small cavities bilaterally, status-post modified radical mastoidectomy.  There was no evidence of middle or inner ear infection or sign of staggering gait or imbalance.  Vibration sense in the lower extremities was diminished, but gait was normal.  Diagnoses included bilateral chronic modified radical mastoid cavities without evidence of perforation or active cholesteatoma.  The examiner noted that the vestibular problem required the Veteran to be careful when in the dark and resulted in a tendency to fall.  The examiner reported that although the Veteran was previously rated as having labryinthitis, the Veteran's description of the spatial disorientation with his eyes closed did not lead to that conclusion.  The examiner explained that three modalities are functional in spatial orientation:  long tracts, optic input, and vestibular input.  The examiner reported that a person could function with any two of the three but not only one.  The examiner stated that the fact that the Veteran does fairly well with his eyes open and with peripheral neuropathy, but loses his orientation with his eyes closed, implied that his labyrinthine input must be working or the Veteran would be disoriented with his eyes open as much as he was with his eyes closed.  In sum, the examiner agreed that the Veteran had a balance problem but did not attribute the problem to the vestibular system.  

A September 2006 statement from Dr. D.L.B. reports that the Veteran had chronic ear disease and a chronic external ear condition which included accumulation of squamous debris in the mastoid cavities with recurrent fungal infection and chronic skin eczema.  

An October 2006 statement from Dr. P.S.C. reports that the Veteran had chronic vestibular dysfunction and gait disturbance due to bilateral cholesteatoma.  The physician reported that recent computerized tomography (CT) of the brain and temporal bones demonstrated post-surgical changes without evidence of any recurrence of the cholesteatoma.  The physician added that the Veteran developed sensorineural polyneuropathy with demyelinating features that accentuated the gait disturbance, but the physician found the gait disturbance and unsteadiness would not be as severe but for the preexisting vestibular dysfunction.  

April, July, and November 2009 private treatment records indicate that the Veteran denied symptoms including earache, ear drainage, decreased hearing, vertigo, frequent falls, or difficulty walking.  Examination of the ears showed intact and clear tympanic membranes with normal canals and hearing.  A May 2009 private treatment record reveals a negative history as to dizziness.  

A July 2009 statement from Dr. P.S.C. reports that the Veteran was treated for vestibular dysfunction and chronic inflammatory demyelinating polyneuropathy.  

At the July 2009 hearing before a DRO, the Veteran testified that he had intermittent nausea and dizziness.  He explained that it "waxed and waned" and occurred any time he moves or changes his position from upright to prone or supine.  The Veteran's spouse testified that the Veteran was unsteady on his feet when walking, needing to hold onto something.  She also testified that when he moves his head, he looks as though he needs to get his balance back and that she hears him crashing into things when he gets up in the middle of the night.  

The Veteran testified that he wanted extra-schedular consideration because he also had neuropathy that added to the effect and aggravated his unsteadiness.  With regard to the otitis media, the Veteran requested that this disability also be rated on an extra-schedular bases.  He testified that he did not have any problems at the time but reported that he had a prescription for eardrops for infections and received routine medical care in which the ears were cleaned out.  

An August 2009 private medical record reports a history of balance disturbances related to bilateral cholesteatoma of the ear canals.  The record also notes a multiple year history of progressive gait disturbance and associated numbness in the hands and feet.  The record adds that although the Veteran was receiving IVIg therapy, he continued to have vestibular symptoms with poor balance and a sense of motion with positional changes and turning, especially if the changes were sudden.  The record indicates that electrodiagnostic tests showed evidence of sensorimotor polyneuropathy.  

A November 2009 VA audio examination record indicates that otoscopy revealed excessive cerumen bilaterally.  The eardrums were abnormal but consistent with the history of middle ear disease and surgery.  Intertest consistency was normal.   

February and March 2010 private treatment records indicate that the Veteran denied symptoms including earache, ear drainage, decreased hearing, vertigo, frequent falls, or difficulty walking.  



Analyses

The Veteran is in receipt of the maximum ratings allowable for the service-connected peripheral vestibular disorder and otitis media and cholesteatoma.  There is no indication that there is another potentially applicable diagnostic code for either disability.  

The Board has considered whether these rating claims should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Veteran reports that he has dizziness, staggering, disorientation, and unsteadiness as a result of his service-connected disabilities.  The disabilities are evaluated as under the provisions of Diagnostic Code 6200 and 6204, which specifically contemplate staggering, dizziness, and recurrent infection/cholesteatoma.  Although unsteadiness is not explicitly contemplated, the Board finds it is implicitly contemplated by Diagnostic Code 6204 because of the similarity in nature and associated impairment (namely impairment of mobility and balance) to the explicitly contemplated dizziness and staggering.  Moreover, there is no medical evidence showing that the disability is manifested by disorientation.  

The Veteran contends that extra-schedular consideration is warranted because the unsteadiness caused by his vestibular condition is aggravated by polyneuropathy.  Initially, the Board notes that the polyneuropathy is not service-connected; as such, its symptoms, to the degree they are distinguishable, are not for consideration.  The existence of the polyneuropathy and its reported exacerbation of the Veteran's unsteadiness does not render the diagnostic code inadequate.  

The Veteran has also contended that extra-schedular consideration is warranted because although he does not have current infection or cholesteatoma in the ears, they may recur.  The rating assigned for the cholesteatoma and otitis media is for current symptoms, however; thus, any future occurrence is contemplated and the diagnostic code is not inadequate.   

In sum, the Board finds the criteria reasonably describe the Veteran's disability levels and symptomatology and, therefore, the schedular evaluations are adequate and no referral is required. 


ORDER

An effective date earlier than February 10, 1997, for the award of service connection for ischemic heart disease is denied.

An effective date earlier than June 1, 1997, for the award of service connection for residual scar, status-post coronary artery bypass graft, is denied.

A disability rating in excess of 30 percent for peripheral vestibular disorder is denied.

A disability rating in excess of 10 percent for otitis media and cholesteatoma is denied.  


REMAND

Another VA examination is needed to explicitly address the functional impact of the Veteran's hearing loss on his occupational and daily activities, with sufficient detail that the Board can evaluate the Veteran's disability.  Ardison v. Brown, 6 Vet. App. 405 (1994).  

A VA examination is also needed to determine whether the Veteran has a left wrist or left shoulder disability secondary to the peripheral vestibular disorder:  the record includes conflicting findings as to whether the peripheral vestibular disorder results in unsteadiness, and clarification is needed.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding treatment records pertinent to the claims.

2.  Then, afford the Veteran a VA examination by an examiner with sufficient expertise to determine the impairment associated with the hearing loss.  Any indicated studies should be performed.  Ensure that the examiner provides all information required for rating purposes, to include an assessment of the effects of the Veteran's hearing loss disability on his ability to function in an occupational setting and on his daily activities.  The rationale for all opinions expressed must be provided.

3.  Afford the Veteran a VA examination by a physician with sufficient expertise to determine whether the Veteran has a left shoulder or left wrist disability due to service or secondary to the service-connected peripheral vestibular disorder.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

For each claimed disorder present during the period of the claims, the examiner should state whether there is a 50 percent or better probability that the disorder (a) originated during service, (b) is causally related to service, (c) was caused by symptoms associated with the peripheral vestibular disorder, e.g. unsteadiness, or (d) was aggravated by symptoms of the peripheral vestibular disorder, e.g. unsteadiness.  

The rationale for all opinions expressed must be provided, preferably with discussion of Dr. P.S.C.'s statements and the opinion of the 2006 VA examiner.  If the examiner is unable to provide any required opinion, he or she should explain why.
      
      4.  Undertake any other indicated development.

5.  Then, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


